Name: Commission Regulation (EC) No 296/2003 of 17 February 2003 amending Council Regulation (EEC) No 959/93 concerning statistical information to be supplied by Member States on crop products other than cereals
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  farming systems;  economic analysis;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0296Commission Regulation (EC) No 296/2003 of 17 February 2003 amending Council Regulation (EEC) No 959/93 concerning statistical information to be supplied by Member States on crop products other than cereals Official Journal L 043 , 18/02/2003 P. 0018 - 0025Commission Regulation (EC) No 296/2003of 17 February 2003amending Council Regulation (EEC) No 959/93 concerning statistical information to be supplied by Member States on crop products other than cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals(1), at last amended by Commission Regulation (EC) No 2197/95(2) and in particular Article 10 thereof,Whereas:(1) To maintain the sum of two areas allocated to the two uses of cotton leads to a lack of data or to estimated data, or to a double count. Therefore, it is necessary to select only one area.(2) It is appropriate to know in a more precise manner the nature and the areas of industrial crops.(3) A clarification of the fodder statistics and updating of the classification are necessary to obtain quality statistics.(4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics, established by Council Decision 72/279/CE(3),HAS ADOPTED THIS REGULATION:Article 1Annexes II, III, IV, V and VIII to Regulation (EEC) No 959/93 are replaced by Annexes I, II, III, IV and V to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 98, 24.4.1993, p. 1.(2) OJ L 221, 19.9.1995, p. 2.(3) OJ L 179, 7.8.1972, p. 1.ANNEX I"ANNEX IISPECIFICATION OF AREAS REFERRED TO IN ARTICLE 2(1) AND (2)>TABLE>"ANNEX II"ANNEX IIISPECIFICATION OF PRODUCTS REFERRED TO IN ARTICLE 2(3)>TABLE>>PIC FILE= "L_2003043EN.002103.TIF">= Yield figures are not required."ANNEX III"ANNEX IVSPECIFICATION OF THE REQUIRED ACCURACY IN EACH MEMBER STATE FOR GROUPS OF AREAS REFERRED TO IN ARTICLE 4(3)>TABLE>NB:The accuracy for cereals and rice is already fixed in Council Regulation (EEC) No 837/90 of 26 March 1990. The capital letters B, C, D, E, F and I refer to the headings in Annex II."ANNEX IV"ANNEX VSPECIFICATION OF AREAS AND PRODUCTS REFERRED TO IN ARTICLE 6>TABLE>>PIC FILE= "L_2003043EN.002303.TIF">= No information asked for.[bull ]= Information has to be submitted.NB:The capital letters B, C, D, I, J, K, L and O refer to headings in Annex II."ANNEX V"ANNEX VIIIAREAS OF MARGINAL IMPORTANCE AND AREAS TO BE INCLUDED IN THE REGULAR STATISTICAL SURVEY>TABLE>"[bull ]": To be included in the regular statistical survey mentioned in Article 3(1)."m": Areas of marginal importance (i.e. less than 5000 ha and 1 % of arable land in each Member State)."-": crop not grown.NB:The capital letters B, C, D, E, F, G, H and I refer to the headings in Annex II."